 463325 NLRB No. 69HOUSE OF RAEFORD FARMS, INC.1Member Brame agrees with the judge™s discussion of the allegedconcerted nature of the employees™ activities.2By this statement, we do not agree with the judge™s suggestionthat an explicit demand made upon the employer is a necessary pre-
requisite to a finding of protected activity. See, e.g., McEver Engi-neering, Inc., 275 NLRB 921, 925Œ926 (1985). We do agree withthe judge, however, that there is insufficient evidence to support a
finding that the employees were acting to protest mandatory over-
time or any other term or condition of employment.1All dates are 1994 unless otherwise indicated.2The complaint, as issued, was a consolidated complaint. Prior tothe opening of the hearing the parties settled Cases 11ŒCAŒ16237
and 11ŒCAŒ16622. Those cases are no longer before me. The cap-
tion herein reflects the only case before me, Case 11ŒCAŒ16407.House of Raeford Farms, Inc. and United Food andCommercial Workers International Union,
AFLŒCIO, CLC, and United Food and Com-
mercial Workers International Union, Local
204 Union No. 46. Case 11ŒCAŒ16407March 16, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSLIEBMANANDBRAMEOn July 9, 1997, Administrative Law Judge GeorgeCarson II issued the attached decision. The General
Counsel and the Charging Party filed exceptions and
supporting briefs, and the Respondent filed an answer-
ing brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and con-
clusions as modified below and to adopt the rec-
ommended Order.The General Counsel has excepted to the judge™sfinding that the employees were not engaged in con-
certed activity. Assuming, arguendo, that the employ-ees were acting in concert, we nevertheless agree with
the judge™s dismissal of the complaint.1As the judgefound, the facts in this case show no more than that
the employees were motivated by a desire to start the
Thanksgiving holiday early. Thus, the General Counsel
has not met his burden of showing that the employees
were engaged in protected activity, such as protesting
mandatory holiday overtime.2The record simply doesnot support a finding that the employees were doing
anything other than attempting to determine unilater-
ally their terms and conditions of employment, conduct
which is not protected by the Act. As the Board said
in Scioto Coca-Cola Bottling Co., 251 NLRB 766(1980), ‚‚there must be some evidence on the record
from whatever source that the activity engaged in was
not only concerted but, more significantly, that it was
. . . protected by Section 7 of the Act.™™ Id. at 766.
As the judge found, we have no such evidence here.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Joseph T. Welch and Lisa Shearin, Esqs., for the GeneralCounsel.Charles P. Roberts III, Esq., for the Respondent.DECISIONSTATEMENTOFTHE
CASEGEORGECARSONII, Administrative Law Judge. This casewas tried in Raeford, North Carolina, on May 12 and 13,
1997. The charge was filed on February 7, 1994,1and thecomplaint was issued August 29, 1995.2The complaint al-leges that Respondent terminated seven employees because
they engaged in protected concerted activity, in violation of
Section 8(a)(1) of the National Labor Relations Act. Re-
spondent™s timely answer denies any violation of the Act.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and Respondent, I make the
followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a corporation, is engaged in the process-ing and sale of poultry products at its facility in Raeford,
North Carolina, where it annually purchases and receives
goods and material valued in excess of $50,000 directly from
points outside the State of North Carolina. The Respondent
admits, and I find and conclude, that it is an employer en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act. The Respondent admits, and I find and
conclude, that United Food and Commercial Workers Inter-
national Union, AFLŒCIO, CLC, with its Local 204, is a
labor organization within the meaning of Section 2(5) of the
Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. BackgroundRespondent, in addition to the processing and sale of freshpoultry, primarily turkeys, also sells processed poultry prod-
ucts. These products are first cooked, after which they are
cooled and then packaged, boxed, and shipped. After the em-
ployees responsible for cooking the meat have completed
their task, the further processing department employees who
are responsible for packaging the meat must perform their
job to assure that the meat does not spoil. Before being pack-
aged, the meat must be cooled. The cooling is done in a spe-
cial refrigeration unit that the employees call the ‚‚blast.™™
Cooling usually takes about 2 hours.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00463Fmt 0610Sfmt 0610D:\NLRB\325.054APPS10PsN: APPS10
 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Director of Personnel Erick Wowra testified to this policy inHouse of Raeford Farms, 308 NLRB 568, 573 (1992). In that casetwo employees, Blackmon and Battle, who left work without permis-
sion, were advised that they were terminated after they attempted to
return to work. Id. at 575. No violation was found.4Although the Union is the Charging Party, there is no allegationof discrimination because of union activity. On October 21, a major-
ity of Respondent™s production and maintenance employees selected
the Union as their collective-bargaining representative. The Union
was certified on April 26, 1995. House of Raeford Farms, 317NLRB 26 (1995). Thereafter, Respondent and the Union entered into
a collective-bargaining agreement.5None of the alleged discriminatees admitted reading the docu-ment.6The record does not establish when Locklear received permissionto leave. Even though Locklear left pursuant to the permission given
to her, the complaint alleges that she engaged in protected concerted
activity.7Riley overheard Morgan and Baldwin state that they were leavingat 1 a.m., but this was well after she had told Farmer that she had
to leave at 1 because of her transportation situation. Several times
in her testimony Riley stated that her 8 hours were over; however,
she denied having any conversation with any employees regarding
working only 8 hours. She did not mention 8 hours when talking
to Farmer.8When asked if she knew why any of the other employees leftshe replied, ‚‚No. I mean after we left work and we [were] outside
there was a discussion, you know, about they [weren™t] staying there
until 4:30 that morning.™™9Graham testified that she told Bell that she could not stay, thatshe had to leave in order to cook Thanksgiving dinner for her chil-
dren. She testified that other employees were present when she told
this to Bell; however, no witness corroborated this testimony. Bell
did not recall any conversation with Graham. Bell testified that, if
there had been such a conversation, she would have referred the re-
quest to Farmer. Graham acknowledged that she heard nothing from
Farmer. Her testimony implies that she believed that, once she told
Bell she was leaving, she had permission to leave unless she was
told otherwise.It is undisputed that the packaging and boxing employeesoften work more than an 8-hour shift. This generally occurs
before weekends or extended holidays. The requirement that
they do so was explained by employee Linda Mainor: ‚‚[W]e
always had to stay and do everything [in] the cooler before
we get out for the holiday.™™ Whether Respondent™s require-
ment is considered to be a prescribed workday in excess of
8 hours or mandatory overtime is immaterial. Employees in
this department knew that, when the first shift was not going
to be reporting the next day, they were required to work until
the work was done.Employees were also aware that they were not permittedto leave work without permission. Respondent™s employee
guide book contains a list of offenses that may result in dis-
charge, one of which is the leaving of the employee™s work
station without permission. Documentary and testimonial evi-
dence establishes that employees who leave the plant without
permission are considered to have voluntarily quit. If they
seek to return to work, they are advised that they have been
terminated.3In November, Director of Personnel Erick Wowra heardabout a rumor in the plant that employees could not be re-
quired to work over 8 hours. The source of the rumor was
never established, although one supervisor attributed it to the
Union.4In response to the rumor, Wowra obtained a docu-ment that explained the Fair Labor Standards Act in lay-
man™s terms. He copied, and had posted, a page from that
document which concludes with the following statement:In fact, there is no statutory limit on the number ofhours a person over age 16 may be required to work.5On the early morning of November 24, Thanksgiving Day,eight employees in the further processing department clocked
out shortly after 1 a.m. Seven of them did not have permis-
sion to do so. When they returned on Monday, November
28, the seven were advised that Respondent considered them
to have voluntarily quit.The complaint alleges, and the answer denies, that leadperson Laura Crawford was a statutory supervisor. I need not
determine whether she was a statutory supervisor since I find
that she did not have authority to permit employees to leave
the plant. Her authority was limited to giving permission to
go to the restroom or take a break. Thus, even if she were
a statutory supervisor, she credibly testified that when em-
ployees sought permission to leave, she referred them to ac-
knowledged Supervisor Maggie Farmer.B. FactsOn November 23, second shift began at 4 p.m. the furtherprocessing employees knew they were going to be off for 4
days and, therefore, all the meat from the ‚‚blast™™ would
have to be packaged. Alleged discriminatees Shirlean Riley
and Gloria Graham worked in the box room with approxi-
mately 10 other employees. The lead person in the box room
was Tonya Bell. The box room is adjacent to, but separate
from, the packaging area where another 12 to 15 employees
worked. Laura Crawford and Sara Hamm were the lead per-
sons in packaging. The packaging employees included Glad-
ys Locklear and alleged discriminatees Sabrina Baldwin and
Marjorie Morgan, who are sisters, Linda Mainor, Barbara
Williams, and Willie Mae Purcell.On November 23, Gladys Locklear received, or had pre-viously obtained, permission to leave at 1 a.m. on the morn-
ing of November 24. She did so, clocking out at 1:02 a.m.6On November 23, Shirlean Riley had a transportationproblem; she arrived at 4:12 p.m. Before starting work she
sought out Supervisor Farmer to whom she explained that
her niece, Priscilla King, who also worked at House ofRaeford and who normally provided her with a ride to and
from work, was out of town. Riley had arranged for Ed
Bridgefort to provide her with transportation and he was
leaving at 1 a.m. Riley told Farmer that she had to leave at
1 in order to get a ride with Bridgefort to her home in Fay-
etteville. She acknowledges that Farmer did not give her per-
mission to do this. Rather, Riley announced what she was
going to do. Riley worked until 1 a.m. Her timecard reflects
that she clocked out at 1:03 a.m.7Gloria Graham, the other employee in the box room, de-cided that she would leave work at 1 a.m. when she realized
that she would have to work late. Graham did not speak with
any other employees regarding her personal decision to
leave.8At some time between 9 and 10 p.m., lead personBell stated that it looked like the box room employees would
be there until about 4:30 a.m. It was at this point that
Graham testified that she decided she would leave.9Bell ac-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00464Fmt 0610Sfmt 0610D:\NLRB\325.054APPS10PsN: APPS10
 465HOUSE OF RAEFORD FARMS, INC.10Graham™s timecard could not be located. The time frame is asstipulated by the parties.11I do not credit Williams™ claim that she told Crawford that shewas leaving at 1 a.m. and that Crawford responded ‚‚as long as we
worked our eight hours we could not get wrote up.™™ Even if the
statement were made, her testimony establishes that it played no part
in her decision.12Purcell™s prehearing affidavit does not contain such an assertion.If Purcell had actually been given permission to leave, I am certain
that she would have brought this to management™s attention on Mon-
day, November 28, when she found her timecard missing.13After Purcell left the plant, she heard Baldwin state thatCrawford had said that nothing could be done to the employees.
Even if she heard this representation before she left, it is clear from
her testimony that it played no part in her decision. Purcell appeared
to be relying upon the fact that she had no points under the Re-
spondent™s attendance policy.14Purcell was asked ‚‚what, if anything, did you all decide todo?™™ She replied, ‚‚Well, I had asked Laura [Crawford] about get-
ting off at 1:00.™™15I do not credit Baldwin™s uncorroborated testimony that, at abreak, she, Morgan, Riley, Purcell, and Mainor ‚‚decided we were
going to do eight hours and go home.™™ Morgan testified that she
individually decided she was going to leave and told Baldwin of her
intention. Riley had already told Farmer that she was going to leave
at 1 a.m. because of her transportation problem. Neither Purcell norMainor testified to any conversation in which it was decided that
‚‚we were going to do eight hours and go home.™™ I also specifically
discredit the testimony of Baldwin, uncorroborated by Morgan, that,
at midnight, in Morgan™s presence, Crawford ‚‚told us to go ahead
and leave so she could go and finish cooking and be with her daugh-
ter.™™ I am satisfied that Baldwin would have related such a state-
ment when she spoke with Coward and Wowra on Monday, Novem-
ber 28.16I credit Crawford™s testimony as to what she said, although Ifind that she was mistaken regarding whether it was Morgan or
Baldwin that raised the issue of the 8-hour rumor with her. Both
Morgan and Baldwin agree that it was Baldwin, not Morgan.
Crawford™s response, ‚‚That does sound feasible,™™ is consistent with
Morgan™s testimony that Baldwin asked a question and Crawford
‚‚implied that nothing could be done.™™ Morgan did not corroborate,
and I do not credit, Baldwin™s testimony that, when asked off the
record what would happen if employees left at 1 a.m., Crawford re-
sponded that, ‚‚if you all did your eight hours, [there] was nothing
they [Respondent] could do.™™17General Counsel argues that Purcell and Riley were in thisgroup and that the ‚‚employees decided that they would all leave at
1:00 a.m.™™ This argument is not supported by the record. Locklear
had permission to leave. Williams testified that the only reason she
left was her transportation problem. Although Mainor places Purcell
at this conversation, Purcell did not testify to hearing it. There is ab-
solutely no evidence that Purcell relied upon it. Purcell did not hear
about Crawford™s alleged remarks until after she had left the plant.
Riley had informed Farmer prior to beginning work that she was
going to leave at 1 a.m.18Mainor testified that, as she passed by Crawford, she com-mented that, since the others were leaving, she was going to clock
out too. Crawford was not paying attention to anyone but Morgan,Continuedknowledged overhearing a conversation among several em-ployees, including Graham, in which one of the participants,
she did not recall who, stated that after 8 hours employees
could leave and Respondent could do nothing. This conversa-
tion occurred sometime after 11 p.m.; thus, Graham, who
made her individual decision to leave before 10 p.m., obvi-
ously did not rely upon the statement. She clocked out at be-
tween 1:01 and 1:07 a.m.10Barbara Williams discovered that she had a transportationproblem sometime during the shift. The person with whom
she was to ride, Curtis Lee Haley, learned that he would be
getting off early and told Williams that he would wait only
until 1 a.m. for her. Williams™ transportation complication
was the only basis for her decision to leave at 1 a.m.: ‚‚I
had no other reason for wanting to leave early that night.™™
She did not obtain permission to leave.11Williams was thefirst employee to clock out. She did so at 1:01 a.m.Willie Mae Purcell, about 11 p.m., asked Crawford aboutgetting off at 1 a.m., explaining that she had company com-
ing. She testified that Crawford told her that it would be
okay, but I find this testimony to be mistaken.12Crawfordrecalled that Purcell had said something about wanting to go
home and that she, as was her practice, told Purcell to go
talk to Farmer. Notwithstanding her alleged request to leave,
Purcell testified that she did not have a problem with work-
ing overtime that night.13She did not testify to any con-certed decision to leave work at 1 a.m.14Purcell clocked outat 1:03 a.m.Marjorie Morgan, about 8 p.m., saw four racks of meatgoing to the ‚‚blast.™™ Upon observing this she said, ‚‚Oh,
we™re going to be here all night.™™ Lead person Crawford was
standing beside Morgan when she said this. After this, Mor-
gan told her sister, Sabrina Baldwin, that she was going to
leave at 1 a.m. She also told Crawford that she was going
to leave at 1 a.m. Crawford commented that she was plan-
ning to go out of town to visit her daughter. Morgan spoke
again with her sister, Baldwin, who, this time, stated that she
too was going to leave at 1 a.m.15Thereafter Morgan andBaldwin approached Crawford. Baldwin told Crawford thatshe had heard that employees did not have to work after 8
hours, and asked whether Crawford thought this was true.
Crawford replied that she did not know. Baldwin then asked,
off the record, what she thought, and Crawford replied,
‚‚That does sound feasible.™™16At 1 a.m., Morgan toldCrawford that her ride was leaving. Crawford told her to talk
to Farmer. Morgan entered Farmer™s office, told her that she
was getting ready to go, that several in the back had walked
out, that her ride was going, and she was getting ready to
go. Farmer said she was not going to give Morgan permis-
sion, if she had to leave, she would have to talk to Coward
on Monday, that the ones that walked out would not havea job. Despite Farmer™s comments, Morgan left. She was the
last of the seven employees to leave, clocking out at 1:07
a.m..At 11:05 or 11:10 p.m., Baldwin and Morgan came towhere Linda Mainor, Locklear, and Williams were work-
ing.17Baldwin stated that they were leaving at 1 a.m. be-cause they had talked to Crawford who had said that Re-
spondent ‚‚couldn™t do [anything] to you.™™ Baldwin invited
participation, saying that if anybody else wanted to leave,
‚‚we could come or we could stay.™™ Mainor responded that
they were not going anywhere. Baldwin repeated that they
were going to leave, and Mainor said that she would go too.
Mainor decided to go because she remembered having to
work until 7 a.m. on Christmas Day in 1993, and she did not
‚‚want to go through that again.™™ She acknowledged that
employees were required ‚‚to stay until we got it done.™™ De-
spite this, she followed those who left at 1 a.m.18Mainorand Baldwin both clocked out at 1:02 a.m.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00465Fmt 0610Sfmt 0610D:\NLRB\325.054APPS10PsN: APPS10
 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
who she was following to Farmer™s office. Assuming Mainor madethe comment, I find that Crawford did not hear it.19Mainor testified that Baldwin was not the spokesperson, she wasjust the one who spoke.20Baldwin did not assert to Coward that Crawford ‚‚told us to goahead and leave.™™ Graham did not argue that she believed she had
permission to leave since, after allegedly telling lead person Bell that
she intended to leave, she heard nothing else. Purcell did not point
out that she allegedly sought permission to leave from Crawford and
that Crawford said ‚‚okay.™™ The failure of these employees to spe-
cifically discuss their individual situations, either on November 28
or at any later time, further confirms my findings that these pur-
ported permissions were not given.21Wowra™s comment about reapplying in 30 days was disingen-uous since the files of employees who walk off the job are marked
‚‚do not rehire.™™22Wowra™s notes of Crawford™s comments are not inconsistentwith the conversation with Morgan and Baldwin in which she made
the ‚‚feasible™™ response to which she testified.23In view of her limited authority, it is immaterial whetherCrawford was, or was not, a statutory supervisor.24Morgan ceased to act in concert with Baldwin and Mainor whenshe went to Farmer. Farmer specifically refused permission for Mor-
gan to leave. Morgan made no demand for a change in working con-
ditions or the criteria for excusing an employee due to alleged trans-
portation problems. She simply left.Approximately two thirds of the employees in the boxroom and packaging area remained. They completed work
between 3:45 and 4:15 a.m.On November 28, Director of Personnel Wowra learnedthat several employees in further processing had clocked out
without permission. He directed that their timecards be taken
from the rack. Thereafter he consulted with Director of Fur-
ther Processing Steve Coward. Consistent with Respondent™s
past practice, Wowra advised Coward that the employees
who left without permission would be considered to have
voluntarily quit, and that they would not be permitted to re-
turn to work.When the employees who had left reported to work about4 p.m., they discovered that their timecards were missing.
They gathered in the department office where Coward, Farm-
er, and First Shift Supervisor Kenneth Scott were present.
Coward informed the employees that Respondent considered
them to have quit. Initially, all of the employees were talk-
ing. When Coward asked them to speak separately, Baldwin
assumed the role of spokesperson. She told Coward, in the
presence of the other employees, that lead person Laura
Crawford had stated that after 8 hours the employees could
leave and nothing could be done.19Coward repeated that heconsidered them to have voluntarily quit. After Baldwin
spoke, no other employee sought to explain her specific situ-
ation to either Coward or Farmer.20Thereafter the employeessought out Director of Personnel Erick Wowra. Baldwin re-
peated what she contended Crawford had said, that after the
employees had put in 8 hours, Respondent could do nothing
if they left. Wowra stated that he would investigate, that they
would not be terminated if they had permission to leave and
that, in any event, they could reapply for work after 30days.21Wowra interviewed Crawford who denied giving permis-sion to leave. His notes of their interview state that ‚‚they
told me they were leaving at 1:00 a.m. (after their eight
hours). I told them I can™t tell you what to do and can™t keep
you here.™™22Since Morgan and Baldwin were the only em-ployees who told Crawford they were leaving, the word
‚‚they™™ obviously refers to them. Crawford reported no de-
mand; there had been no demand. Wowra determined that
the employees had not been given permission to leave. He
reported to Company Owner Marvin Johnson that the em-
ployees were ‚‚trying to dictate to us when they will or willnot work.™™ Johnson concurred. Wowra™s initial decision ter-minating the employees remained unchanged.C. Analysis and Concluding FindingsThe complaint alleges that the employees concertedlywalked out in protest of having to work overtime on a holi-
day. The record establishes no concerted protest. The major-
ity of the employees individually decided to leave work due
to a variety of circumstances. They did so without convers-
ing with any of their fellow workers. There was no demand
made upon Respondent for any change in employee hours or
working conditions. On November 23 and 24, the only com-
munications with a management official who could grant
permission to leave work related to the transportation prob-
lems of Riley and Morgan. At no time was there a concerted
protest or a demand.The General Counsel, citing Advance Cleaning Service,274 NLRB 942, 944 fn. 3 (1985), argues that the various
reasons given by the employees for leaving are immaterial,
that the ‚‚Act is concerned with concerted activity, not con-
certed thought.™™ That principle is valid when the inquiry is
into the reasons employees decided to join together in a
group action. It is not applicable when, as in this case, the
employees did not make common cause with one another.
The 1 a.m. departures of Locklear, Riley, Graham, Williams,
and Purcell were not the product of concerted activity.
Locklear had permission to leave. Riley, prior to starting
work, informed Farmer that she was going to leave at 1 a.m.
in order to have a ride to Fayetteville. Graham decided, with-
out talking to any other employees, to leave at 1 a.m. in
order to cook Thanksgiving dinner. Williams decided to
leave after she learned that her ride had gotten off work early
and would wait only until 1 a.m. Purcell decided to leave be-
cause she had company coming. The fact that their separate,
individual decisions placed them at the time clock shortly
after 1 a.m. does not convert their separate, individual deci-
sions into concerted activity. Although they acted contem-
poraneously, they did not act concertedly.Baldwin and Mainor left work in purported reliance uponCrawford™s response after Baldwin questioned her. In so
doing, they acted concertedly. Morgan and Baldwin, in seek-
ing an assurance that they would not be disciplined if they
left, questioned whether Crawford believed the rumor that
employees could not be disciplined if they left work after 8
hours. Crawford replied that she thought it was ‚‚feasible.™™
This response obviously did not constitute authorization for
Baldwin and Morgan to leave. Furthermore, since Crawford
did not have the authority to give permission to leave, her
opinion of what would, or would not happen, if they did
leave was meaningless.23Morgan did not rely uponCrawford™s comment; she went to Farmer.24Baldwin seizedupon Crawford™s ‚‚feasible™™ response and converted it into
a proclamation that ‚‚if you all did your eight hours [there]
was nothing they [the Company] could do.™™ After hearingVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00466Fmt 0610Sfmt 0610D:\NLRB\325.054APPS10PsN: APPS10
 467HOUSE OF RAEFORD FARMS, INC.25This claim that the employees were authorized to leave is incon-sistent with a claim of protected concerted activity. If the employees
left with permission, concertedly or otherwise, they would not have
been protesting anything.26In actuality, only Mainor, who decided to leave after Baldwinincorrectly reported that Crawford had stated they ‚‚couldn™t do
[anything] to us,™™ relied upon that statement.27Locklear did not testify. The record does not reflect when orhow the Respondent learned that she had been given permission to
leave.28Morgan left after individually being denied permission to leaveby Farmer.29Insofar as the employees were acting upon the rumor that Re-spondent could not require them to work more than 8 hours, and inview of the absence of any demand for any change in Respondent™s
policies, Respondent had no assurance that the conduct would not
recur. See J. P. Hamer Lumber Co., 241 NLRB 613, 619 (1979),distinguishing John S. Swift Co., 124 NLRB 394 (1959).30There had been no change in Respondent™s overtime policies.Thus this case is unlike Mike Yurosek & Son, Inc., 310 NLRB 831(1993), in which the employees had concertedly protested the re-
spondent™s cut in their hours, stating that they would not have
enough time to finish their work. The Board had remanded that case
to determine whether the employees were protesting the reduction in
hours, the direction that they work an extra hour, or a combination
of the two. The administrative law judge found that they were pro-
testing the direction to work the extra hour. Id. at 834. The employ-
ees in the instant case were not protesting anything. They were as-
serting that they could not be disciplined.31NLRB V. Marsden, 701 F.2d 238, 242 (2d Cir. 1983).32The General Counsel cites several cases involving concerted re-fusals to perform overtime including Schultz, Snyder & Steele Lum-ber Co., 198 NLRB 431, 434 (1972), in which the employees gath-ered together and stated the reasons for their disagreement with the
respondent™s assignment of additional overtime, Smithfield PackingCo., 258 NLRB 261, 263 (1981), in which the employees madecommon cause to protest their employer™s failure to keep its commit-
ment to limit Sunday work to 8 hours, and Chelsea Homes, Inc., 298ContinuedBaldwin™s remarks, Mainor decided to leave. Mainor™s reli-ance upon Baldwin™s misstatement of Crawford™s response,
although concerted, was not protected. These employees did
not seek or demand a change in working conditions. They
were seeking to leave work because they wanted to, whileat the same time avoiding the consequences of their action.Respondent, on November 24, had no reason to believethat any employees were engaged in concerted activity. Riley
had told Farmer, before beginning work, that she was leaving
due to a transportation problem. Morgan told Farmer that
several in the back had walked out, that her ride was going,
and she was getting ready to go. She did not report Bald-
win™s repetition of Crawford™s alleged remarks. She did not
indicate in any way that the employees were acting
concertedly when she spoke to Farmer.Respondent, on November 28, was not confronted with aconcerted protest regarding overtime policies. Indeed, there
was no claim that the employees had, on November 24, been
concertedly protesting anything. Rather, after the employees
were told that Respondent considered them to have volun-
tarily quit, they asserted, through Baldwin, that Respondent
should not impose discipline upon them because they had
been told by Crawford that, after working 8 hours, they
could leave and nothing could be done.25Even though thisstatement was not true, no employee disputed that statement
or, thereafter, sought to approach management with her indi-
vidual situation.26Since none of the seven allegeddiscriminatees asserted that her situation was different, or
that she had not relied upon Crawford™s alleged statement,
Respondent had no reason to contact the individual employ-
ees.27Crawford had not told the employees that they could leaveand that nothing could be done to them. She had only stated,
in response to Baldwin™s question, that the rumor sounded
‚‚feasible.™™ When Wowra spoke with Crawford she told him
that she had not given the employees permission to leave,
that ‚‚they told me they were leaving at 1:00 [after their 8
hours]. I told them I can™t tell you what to do and can™t keep
you here.™™ Crawford reported no concerted demand because
there had been no demand.Baldwin claimed that Crawford had told the employeesthey could leave. Wowra™s investigation revealed that this
was not true. Crawford™s report to him, that ‚‚they told me
they were leaving at 1:00 [after their 8 hours],™™ suggested
that the employees may have acted concertedly, although ac-
tually only Baldwin and Mainor had actually acted in con-
cert.28Whether the employees had left concertedly becameinconsequential when Wowra learned from Crawford that the
employees left pursuant to the claim that they only had towork 8 hours.29Respondent had already addressed the rumorregarding that claim by posting the document confirming that
an employer could require more than 8 hours of work from
employees. Wowra concluded that the employees were ‚‚try-
ing to dictate to us when they will or will not work.™™ Con-
sistent with its past practice, Respondent determined that it
would continue to follow its established policy that treats
employees who leave the plant without permission as having
voluntarily quit.The General Counsel argues that the employees, by theirconduct, ‚‚in effect protested against Respondent™s imposition
of overtime.™™ I disagree. The employees, by their conduct,
whether individually, or concertedly on the part of Baldwin
and Mainor, ignored an established work requirement and
sought to establish their own terms and conditions of em-
ployment. They simply left work when they wanted to and
then sought to avoid the consequences of their action.30Nodemand was articulated. Even after the employees were told
that Respondent considered them to have voluntarily quit,
they made no demand. Rather, they sought to avoid the con-
sequences of their actions by relying upon Baldwin™s erro-
neous claim that Crawford had told them that they could
leave and that nothing could be done to them.It is well established that Section 7 of the Act protectsconcerted activities ‚‚whether they take place before, after, or
at the same time™™ a demand is made. NLRB v. WashingtonAluminum Co., 370 U.S. 9, 14 (1962). Nevertheless, Wash-ington Aluminum assumes, at some point, the presence of a
demand to which an employer can respond. ‚‚Concerted ac-
tivities, to be protected, must be a means to an end, not an
end in themselves.™™31In the instant case the walkout wasconcerted on the part of Baldwin and Mainor; however, there
was no articulation of any demand for a change in any term
or condition of employment before the walkout, at the time
of the walkout, after the walkout, or when the employees
were told that Respondent considered them to have volun-
tarily quit.32VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00467Fmt 0610Sfmt 0610D:\NLRB\325.054APPS10PsN: APPS10
 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
NLRB 813, 831 (1990), in which the employees notified manage-ment of their intended action. I find these cases inapposite. No de-mand relating to overtime was made in the instant case. The only
contention, made after the employees were told that they were con-
sidered to have voluntarily quit, was that Respondent should not, or
could not, discipline them.33See Interlink Cable Systems, 285 NLRB 304, 308 (1987), inwhich it was noted that the employees never spoke of a strike or
work stoppage.34If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.Employees who simply decide to start a holiday early arenot engaged in protected activity. In Scioto Coca-Cola Bot-tling Co., 251 NLRB 766 (1980), several employees leftwork on September 1, the last work day before the Labor
Day holiday. There was no evidence establishing why they
did so. In finding no violation of the Act, the Board com-
mented that the reason the employees left could have been
because they were dissatisfied with the ongoing contract ne-
gotiations, which would have been protected, or ‚‚because
they wanted to start the Labor Day holiday early, which
would not be protected by the Act.™™ Id. at 767. The record
in the instant case confirms that the employees, for a variety
of reasons, wanted to start the Thanksgiving holiday early,
i.e., to set their own terms and conditions of employment.The facts herein are even more compelling than Bird Engi-neering, 270 NLRB 1415 (1984), in which the employeeshad specifically verbally protested a new rule prohibiting
them from leaving the plant during lunch break. Thereafter
several employees concertedly left the facility at lunch break.
They were discharged. The Board held that their actions in
‚‚defiance of the Respondent™s authority left the Respondent
with little choice but to take the disciplinary action it had an-
nounced.™™ Id. at 1416. The Board noted that the employees
did not engage in a work stoppage, rather they ‚‚attempted
to have it both waysŠavoiding the involvement in a labor
dispute and deciding for themselves which rules to follow
and which to ignore.™™ Id. at fn. 3. In the instant case there
was no change in rules. Employees were aware that on the
eve of a holiday they were required to package everything
coming from the ‚‚blast.™™ They were also aware that permis-
sion was required to leave the plant and that Farmer was the
only individual who had authority to grant that permission.
Riley announced to Farmer that she was leaving before be-
ginning work. Morgan, at 1 a.m. told Farmer that she wasleaving, and Farmer told her of the consequences of her ac-tion. The other employees simply left. There was no demand,
there was no protest. The employees simply chose to ignore
Respondent™s requirement that work be completed.These employees did not contend that they had been en-gaged in a strike.33They were not seeking to change any-thing. They made no demand for any change. The only claim
they made, through Baldwin, was that Crawford purportedly
told them that they could leave and that nothing could be
done, an assertion that was not correct. By their action, the
employees were individually deciding whether to work more
than 8 hours. The employees left without permission. Con-
sistent with its past practice, Respondent followed its estab-
lished policy that treats employees who leave the plant with-
out permission as having voluntarily quit. In so doing, Re-
spondent did not discriminate against the employees because
they engaged in protected concerted activity. The employees™
activity, even if concerted, was not protected. These employ-
ees, as in Bird Engineering, were ‚‚attempting to determinefor themselves which terms and conditions of employment
they would observe.™™ Ibid. I find that such conduct is not
protected by the Act.CONCLUSIONSOF
LAWThe Respondent has not violated Section 8(a)(1) of the Actas alleged in the complaint.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended34ORDERThe complaint is dismissed.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00468Fmt 0610Sfmt 0610D:\NLRB\325.054APPS10PsN: APPS10
